Citation Nr: 1415198	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1976 to October 1980, from October 2001 to September 2002, and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claims was previously remanded in November 2013 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Sleep apnea was not shown during active duty service or for many years thereafter, and is unrelated to service or to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter dated in February 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained an adequate opinion concerning the Veteran's sleep apnea in December 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a present disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In some cases, service incurrence and a relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  Service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered chronic.  38 C.F.R. § 3.309(a) (2013).  Sleep apnea is not considered a chronic disease and may not be service connected under 38 C.F.R. §§ 3.303(b).  38 C.F.R. 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a) (2013). 

The Veteran's service medical records do not show any complaints or treatment for sleeping difficulties.  Of note are the Veteran's various reports of medical history dated August 1982, July 1983, September 1986, August 1995, February 1997, and September 1998 where he indicated that he did not have frequent trouble sleeping.

A February 2003 service treatment note reported that the Veteran had no difficulty breathing or feeling tired after sleeping.

A February 2004 service treatment record shows that a CT scan of the Veteran's sinus cavity was essentially normal.  The Veteran also reported the he was sleeping well.

A July 2008 treatment record shows that the Veteran underwent a sleep study where sleep apnea was diagnosed.

A March 2009 private treatment report shows that the Veteran was diagnosed with sleep apnea in 2008 and that he had been under the private physician's care for sleep apnea related symptoms as early as June 2004.  

At a December 2013 VA examination of sleep apnea, the examiner confirmed the previous diagnosis of sleep apnea but found that it was less likely than not (less than a 50 percent probability) that the condition was caused by or incurred in active duty.  The examiner's rationale was that the Veteran's in-service treatment records did not show treatment or reports of sleep apnea.  Further, the first diagnosis of sleep apnea was in July 2008, after separation from active service.  The examiner also provided analysis on each of the Veteran's reported symptoms of sleep apnea during service such as snoring, daytime sleepiness, and waking startled.  For each of the symptoms the examiner reported that those symptoms are indicative of a myriad of other conditions and that there was not enough medical evidence to support a diagnosis of sleep apnea in service.  

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea.  While the Veteran has shown that he has a current disability, he still must show that the disability was incurred in or is due to or aggravated during active service and that there is a nexus between a current sleep apnea disability and any symptoms reported during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the December 2013 VA examination report that indicated the Veteran's current sleep apnea is less likely related to active service, is both probative and persuasive.  The VA examiner's opinion was based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the VA examiner's findings are consistent with other evidence of records showing an absence of in-service treatment for sleep apnea and post-service treatment records for sleep apnea that showed a diagnosis in July 2008, after separation from service.  Moreover, the December 2013 VA examiner's opinion constitutes the most recent medical opinion evidence of record and was undertaken directly to address the issue on appeal and with consideration of the private opinion that showed treatment for sleep-apnea related symptoms since June 2004, approximately four months after separation from service, but did not explicitly relate any current sleep apnea to the Veteran's service.  The Board also finds it significant that there is no contrary medical evidence that relates sleep apnea to service and, thus, no basis to question the VA examiners' conclusions. 

Service connection may be granted when all the evidence establishes a nexus between qualifying active service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  However, the Board finds that the competent evidence does not support a finding that the Veteran's currently diagnosed sleep apnea was caused or aggravated by any aspect of active service.  The competent evidence weighs against such a finding as the December 2013 VA examiner expressly determined that the Veteran's sleep apnea had not been caused by or incurred in any other aspect of active duty.  The Board considers that VA examiner's opinion to be highly probative and persuasive.  Moreover, the Veteran has not submitted any competent evidence showing that it is at least as likely as not that current sleep apnea was present during active service or is related to active servcie.  Accordingly, the Board finds that service connection is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

The Board has considered the Veteran's assertions that his sleep apnea is related to his period of active duty.  Also considered by the Board are statements submitted by the Veteran's spouse, fellow service members, and co-workers that all reported that the Veteran displayed loud snoring, waking startled, and daytime fatigue.  The Veteran, his spouse, fellow service members, and co-workers are competent to testify as to snoring, fatigue, and a startled wake up, which is capable of lay observation, and their testimony in that regard is considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that they relate the Veteran's currently diagnosed sleep apnea to service, their statements are not competent.  As lay persons, they are not competent to opine as to medical diagnosis or etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The diagnosis of a sleep apnea condition is of a medically complex nature and requires medical training which the Veteran, his spouse, fellow service members, and co-workers have not shown they possess.  Accordingly,thier assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a nexus between his current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the weight of the evidence demonstrates that sleep apnea is less likely due to service or any incident therein.  As the preponderance of the evidence is against the claim for service connection for sleep apnea, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


